Citation Nr: 1530048	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO. 13-24 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder to include depressive disorder with anxiety features.

2. Entitlement to service connection for hemorrhoids.

3. Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in which the RO denied service connection for an acquired psychiatric disorder characterized as depressive disorder with anxiety features, service connection for hemorrhoids, and service connection for a sleep disorder.

In April 2015, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims for service connection, so the Veteran is afforded every possible consideration. Particularly in a case such as this where the Veteran's service treatment records (STRs), with the exception of his entrance medical examination, are unavailable, it is important to ensure that the Veteran has been provided a fair opportunity to develop and present his claims.

The Veteran has currently diagnosed depressive disorder which he claims began during service. The Board, however, does not have the medical expertise to determine the nature and etiology of depressive disorder. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). The record is also not completely clear on the treatment history for this disorder. The Veteran's April 2015 Hearing testimony claims that treatment began in 1995 while the Veteran's March 2011 Application for Increased Compensation Based on Unemployability claims that treatment began in 2000. 

The July 2011 VA examination was inadequate. In a January 2011 statement the Veteran claimed to be suffering from auditory hallucinations ("hearing voices"). This contention was unaddressed in the July 2011 VA examination which asserted that the Veteran did not experience hallucinations. The July 2011 VA examination also did not provide any rationale as to the examiner's inability to render an opinion regarding service connection. 

In both his February 2000 Application for Compensation or Pension and his April 2015 Hearing testimony, the Veteran claimed to have served in the National Guard from June 1976 to June 1977, but no National Guard records of any type are in the claims file nor is there any indication that the RO attempted to obtain them. 

At his April 2015 hearing, the Veteran testified that he was treated for hemorrhoids and a sleep disorder while in service. He also testified that his loss of position as an armorer while on active duty precipitated his depressive disorder. As indicated above, the Veteran's STRs are not available to confirm the occurrence, extent, or nature of any treatment. 

In light of these deficiencies in the record the Board must remand the claim for additional development. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014).

Given the Veteran's competent and credible testimony and the absence of his STRs, VA should schedule him for additional examinations and obtain additional opinions regarding the nature and etiology of the depressive disorder with anxiety features to include hearing voices and nervous disorder, hemorrhoids, and sleep disorder.

Accordingly, the case is REMANDED for the following action:

1. Obtain information from the Veteran as to the exact dates he was a member of the National Guard between 1975 and 1977 and then obtain the relevant National Guard personnel records and STRs. If none can be located make such a finding and document the efforts made to locate such records.

2. Obtain information from the Veteran as to all treatment he obtained for any of the disabilities at issue from service to the present and especially since 1995, and then, obtain all identified available outstanding VA or private treatment records of the Veteran. If none can be located make such a finding and document the efforts made to locate such records.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder. All studies and tests deemed appropriate should be performed, and all findings should be set forth in detail. The claims file should be made available to and reviewed by the examiner. 

(a) The examiner should obtain a complete medical history from the Veteran, specifically addressing any manifestation of nature and etiology of any acquired psychiatric disorder during service. 

(b) The examiner should identify all current acquired psychiatric disorders to include depressive disorder with anxiety features, and then opine as to whether it is at least as likely as not (at least a 50 percent probability) that a currently diagnosed acquired psychiatric disorder was incurred in service, or is otherwise related to service.

(c) The examiner is asked to reconcile any opinion with the Veteran's contentions from the April 2015 hearing. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination

4. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any hemorrhoids. All studies and tests deemed appropriate should be performed, and all findings should be set forth in detail. The claims file should be made available to and reviewed by the examiner.

(a) The examiner should obtain a complete medical history from the Veteran, specifically addressing any manifestation of hemorrhoids during service.

(b) The examiner should confirm the diagnosis of hemorrhoids, and then opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hemorrhoids were incurred in service, or are otherwise related to service.

(c) The examiner is asked to reconcile any opinion with the Veteran's contentions from the April 2015 hearing.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any sleep disorder. All studies and tests deemed appropriate should be performed, and all findings should be set forth in detail. The claims file should be made available to and reviewed by the examiner.

(a) The examiner should obtain a complete medical history from the Veteran, specifically addressing any manifestation of sleep disorder during service.

(b) The examiner should confirm the diagnosis of sleep disorder, and then opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's sleep disorder (if any) was incurred in service or is otherwise related to service.

(c) The examiner is asked to reconcile any opinion with the Veteran's contentions from the April 2015 hearing. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

6. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

